IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


MICHAEL ANTHONY THOMAS,

              Appellant,

v.                                                       Case No. 5D17-1933

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed August 31, 2018

Appeal from the Circuit Court
for Orange County,
John Marshall Kest, Judge.

James S. Purdy, Public Defender, and
Andrew Mich, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

       We affirm Appellant’s convictions and sentences but remand for entry of a

corrected order with citations to the statutory authority for the costs imposed. See J.S. v.

State, 920 So. 2d 752, 753 (Fla. 5th DCA 2006).
     AFFIRMED and REMANDED with INSTRUCTIONS.

PALMER, LAMBERT and EISNAUGLE, JJ., concur.




                                   2